Citation Nr: 0626258	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-38 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in January 2004 while hospitalized 
at a non-VA medical facility.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee.   

The Board has noted that an attorney submitted a letter in 
February 2006 in connection with the matter on appeal.  The 
Board subsequently wrote to the veteran in March 2006 
advising him that he should complete and return enclosed 
forms if he wished to be represented.  The veteran did not 
respond to that letter.  Accordingly, the Board concludes 
that the veteran is unrepresented in this matter.  


FINDINGS OF FACT

1.  The veteran has not established service connection for 
any disability.  

2.  The care and services rendered to the veteran at a non-VA 
medical facility in January 2004 were not authorized in 
advance, and there was no emergency at the time of his 
treatment.


CONCLUSION OF LAW

The requirements for reimbursement of medical expenses are 
not met.  38 U.S.C.A. §§ 1725, 1728(a) (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.130, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duties with respect to 
notifying the veteran and the development of evidence under 
the law have been fulfilled.  The veteran was provided a 
letter in February 2004 which discussed the VA's duty to 
notify and assist the veteran.  All relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The Board also notes that the pertinent medical 
treatment records have been obtained.  The veteran has not 
submitted or made reference to any additional records which 
would tend to substantiate his claim.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the veteran's claim.  

The veteran requested a hearing, but it was later reported to 
the VA by a third party that he no longer desired a hearing.  
The Board wrote to the veteran in March 2006 and advised him 
that an attorney had submitted a letter requesting 
cancellation of a hearing, and requesting that the veteran 
clarify his wishes.  The veteran did not respond to the 
Board's letter.  On that basis, the Board concludes that the 
veteran no longer desires a hearing.  

Therefore, no further assistance to the veteran with the 
development of evidence is required.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
considering the claim on the merits. 

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a non-VA facility.  He states that he was seen in 
an emergency room for a rash and shortness of breath.  He 
asserts that before going there he spoke with a doctor at the 
VA facility and was advised that he should go to the nearest 
emergency room.  

The veteran has not established service connection for any 
disability.  The veteran seeks reimbursement for the expenses 
that he incurred at a private medical facility in January 
2004.  In particular, the veteran was treated in the 
emergency department of the Baptist Memorial Hospital in 
Booneville, Mississippi.  Records from that visit reflect 
that the veteran walked in with complaints of a rash which 
had been present for two days.  One of the records reflects 
that his complaint was of pruritis.  It was noted that it 
started two days ago and was still present.  It was noted 
that it was itchy.  Portions of the form for noting other 
symptoms such as fever, chills, cough, shortness of breath 
and chest pain were crossed out.  The veteran was treated 
with injections of medications.  His condition on discharge 
later that day was stable.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 
38 C.F.R. § 17.54.  However, the Board notes that there is no 
evidence that the VA authorized the veteran's treatment at a 
private facility during the relevant period of time.  As was 
noted above, the veteran contends that he spoke with a VA 
doctor and received instructions to obtain treatment at the 
nearest emergency room.  However, the fact that a VA doctor 
advised the veteran to receive the treatment at a private 
hospital does not constitute advance authorization of private 
care at VA expense.  See Malone v. Gober, 10 Vet. App. 539, 
544 (1997).  The United States Court of Appeals for Veterans 
Claims (Court) determined, in Smith (Thomas) v. Derwinski, 2 
Vet. App. 378, 379 (1992), that "The advice of a doctor to 
go to a non-VA hospital is not the specific type of 
authorization contemplated in the regulation."  

Thus, the veteran's treatment at the non-VA facilities, was 
not authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120 (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
      (1)  For an adjudicated service-
connected disability; 
      (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
      (3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
      (4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  

In the present case, there is no question that the 
requirements for reimbursement under the foregoing law and 
regulation have not been met, as the veteran is not service-
connected for any disability.

In addition, the Board find that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 
38 C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those 
who receive emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725) 
[66 FR 36470, July 12, 2001, as amended at 68 FR 3404, Jan. 
24, 2003] 

In the present case, however, there was no emergency at the 
time of his treatment.  The regulations requires that initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part).   The treatment records, however, show 
that the rash which was treated had been present for two 
days.  This passage of time indicates that it was not 
something which the reasonable person would have considered 
to be hazardous to life or health.  Moreover, although the 
veteran contends that he was also experiencing shortness of 
breath, this contention is specifically contradicted by the 
treatment records which reflect that the only symptom noted 
was itching, and the portion of the form pertaining to 
shortness of breath was crossed out apparently to indicate 
that such symptoms were not present.  Thus, an emergency 
within the meaning of 38 C.F.R. § 17.1002(b) is not shown.  
It is for these reasons that the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. §§ 1725 and 1728 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  The benefit sought by the veteran 
is not authorized under the circumstances of his claim, and 
the claim must be denied.  


ORDER

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in January 2004 while hospitalized 
at a non-VA medical facility is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


